20-11563-scc         Doc 954        Filed 03/09/21 Entered 03/09/21 22:17:08                       Main Document
                                                Pg 1 of 13


                       Hearing Date and Time: April 21, 2021, at 10:00 a.m. (prevailing Eastern Time)
                       Objection Date and Time: April 14, 2021, at 4:00 p.m. (prevailing Eastern Time)


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
Joshua Y. Sturm
Thomas S. Green

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                               Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                            Case No. 20-11563 (SCC)

                  Debtors.1                                          (Jointly Administered)


NOTICE OF HEARING ON DEBTORS’ MOTION FOR AUTHORIZATION TO ENTER
  INTO AIRCRAFT LEASE AGREEMENTS WITH CERTAIN COUNTERPARTIES

         PLEASE TAKE NOTICE that on March 9, 2021, the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for Authorization to

Enter Into Aircraft Lease Agreements with Certain Counterparties (the “Motion”). A hearing on the

Motion will be held on April 21, 2021 at 10:00 a.m. (Prevailing Eastern Time) (the “Hearing”)

before the Honorable Judge Shelley C. Chapman, United States Bankruptcy Judge, United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”), or at such


1
 The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as follows:
Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral, S.A. de C.V.
217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate headquarters is located at
Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
20-11563-scc       Doc 954          Filed 03/09/21 Entered 03/09/21 22:17:08               Main Document
                                                Pg 2 of 13



other time as the Bankruptcy Court may determine.

         PLEASE TAKE FURTHER NOTICE that, in accordance with General Order M-543,

dated March 20, 2020 (Morris, C.J.) (“General Order M-543”),2 the Hearing will be conducted

telephonically. Any parties wishing to participate must do so telephonically by making

arrangements through CourtSolutions, LLC (www.court-solutions.com). Instructions to register

for CourtSolutions, LLC are attached to General Order M-543.

         PLEASE TAKE FURTHER NOTICE that copies of the Motion may be obtained free of

charge     by    visiting     the     website     of   Epiq     Corporate      Restructuring,      LLC      at

https://dm.epiq11.com/aeromexico. You may also obtain copies of any pleadings by visiting

the Bankruptcy Court’s       website      at    http://www.nysb.uscourts.gov        in   accordance      with

the procedures and fees set forth therein.

         PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

thereafter from time to time without further notice other than an announcement of the adjourned

date or dates at the Hearing or a later hearing. The Debtors will file an agenda before the Hearing,

which may modify or supplement the motion(s) to be heard at the Hearing.

         PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

shall be in writing, shall comply with the Federal Rules of Bankruptcy Procedure and the Local

Bankruptcy Rules for the Southern District of New York, shall be filed with the Bankruptcy Court

(a) by attorneys practicing in the Bankruptcy Court, including attorneys admitted pro hac vice,

electronically in accordance with General Order M-399 (which can be found at

www.nysb.uscourts.gov), and (b) by all other parties in interest, in accordance with the customary



2
 A copy of the General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/general-order-
m-543-court-operations-under-exigent-circumstances-created-covid-19.


                                                       2
20-11563-scc     Doc 954     Filed 03/09/21 Entered 03/09/21 22:17:08           Main Document
                                         Pg 3 of 13



practices of the Bankruptcy Court and General Order M-399, to the extent applicable, and shall be

served in accordance with General Order M-399 and the Order Establishing Certain Notice, Case

Management, and Administrative Procedures, entered on July 8, 2020 [ECF No. 79], so as to be

filed and received no later than April 14, 2021 at 4:00 p.m. (Prevailing Eastern Time) (the

“Objection Deadline”).

         PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

telephonically attend the Hearing, and failure to appear may result in relief being granted upon

default.

         PLEASE TAKE FURTHER NOTICE that if no responses or objections are timely filed

and served with respect to the Motion, the Debtors may, on or after the Objection Deadline, submit

to the Bankruptcy Court an order substantially in the form of the proposed order annexed to the

Motion, which order may be entered without further notice or opportunity to be heard.


Dated:     March 9, 2021
           New York, New York

                                             DAVIS POLK & WARDWELL LLP

                                             By: /s/ Timothy Graulich

                                             450 Lexington Avenue
                                             New York, New York 10017
                                             Telephone: (212) 450-4000
                                             Facsimile: (212) 701-5800
                                             Marshall S. Huebner
                                             Timothy Graulich
                                             Joshua Y. Sturm
                                             Thomas S. Green
                                             Counsel to the Debtors
                                             and Debtors in Possession




                                                3
20-11563-scc         Doc 954        Filed 03/09/21 Entered 03/09/21 22:17:08                       Main Document
                                                Pg 4 of 13


                       Hearing Date and Time: April 21, 2021, at 10:00 a.m. (prevailing Eastern Time)
                       Objection Date and Time: April 14, 2021, at 4:00 p.m. (prevailing Eastern Time)


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
Joshua Y. Sturm
Thomas S. Green

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et                               Case No. 20-11563 (SCC)
al.,
                  Debtors.1                                        (Jointly Administered)




             DEBTORS’ MOTION FOR AUTHORIZATION TO ENTER INTO
         AIRCRAFT LEASE AGREEMENTS WITH CERTAIN COUNTERPARTIES

         Grupo Aeroméxico, S.A.B. de C.V. (“Grupo Aeroméxico”) and its affiliates that are

debtors and debtors in possession in these proceedings (collectively, the “Debtors”; the Debtors

collectively with their direct and indirect non-Debtor subsidiaries, the “Company” or

“Aeroméxico”) hereby move (this “Motion”) this Court (as defined herein) to enter the proposed


1
 The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as follows:
Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de Mexico, S.A. de C.V 108984; Aerolitoral, S.A. de C.V.
217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate headquarters is located at
Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
20-11563-scc      Doc 954      Filed 03/09/21 Entered 03/09/21 22:17:08             Main Document
                                           Pg 5 of 13



order annexed hereto as Exhibit A (the “Proposed Order”) authorizing the Debtors’ entry into

new long-term aircraft lease agreements (the “New Aircraft Leases”) with (i) BBAM Aviation

Services Limited (“BBAM”) substantially consistent with the terms set forth in the letters of intent

annexed to the Proposed Order as Exhibit 1-a (the “BBAM Letters of Intent”) and (ii) Merx

Aviation Servicing Limited (“Merx,” and together with BBAM, the “Counterparties”)

substantially consistent with the terms set forth in the letter of intent annexed to the Proposed Order

as Exhibit 1-b (the “Merx Letter of Intent,” and together with the BBAM Letters of Intent, the

“Letters of Intent”) . This Motion is supported by the Declaration of Matthew Landess in Support

of Letter of Intent Motion and Related Pleadings.

                                      Jurisdiction and Venue

       1.        The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This is a

core proceeding pursuant to 28 U.S.C. § 157(b) and, pursuant to Rule 7008 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), the Debtors consent to entry of a final order

by the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter a final order or judgment consistent with Article III of

the United States Constitution. Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408

and 1409.

                                         Relief Requested

       2.      By this Motion, and pursuant to sections 105(a) and 363(b) of the Bankruptcy Code,

the Debtors seek authorization to enter into the Letters of Intent and the New Aircraft Leases.


                                                 -2-
20-11563-scc     Doc 954     Filed 03/09/21 Entered 03/09/21 22:17:08           Main Document
                                         Pg 6 of 13



                                      General Background

       3.        On June 30, 2020 (the “Petition Date”), the Debtors each commenced with this

Court a voluntary case under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). The Debtors are authorized to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

On July 13, 2020, the United States Trustee for the Southern District of New York (the “U.S.

Trustee”) appointed the Official Committee of Unsecured Creditors (the “Committee”) pursuant

to section 1102 of the Bankruptcy Code [ECF No. 92]. No request has been made for the

appointment of a trustee or examiner in above-captioned chapter 11 cases.

       4.        These chapter 11 cases are being jointly administered pursuant to Bankruptcy

Rule 1015(b) and the Order Directing Joint Administration of Chapter 11 Cases [ECF No. 30]

entered by the Court in each of the chapter 11 cases.

       5.        Additional information about the Debtors’ businesses and the events leading up

to the Petition Date can be found in the Declaration of Richard Javier Sánchez Baker in Support

of the Debtors' Chapter 11 Petitions and First Day Pleadings [ECF No. 20].

                              The Debtors’ Fleet Optimization Process

       5.      As this Court is aware, the Debtors have been engaged in a multi-step process to

(a) analyze their anticipated fleet needs, (b) make corresponding adjustments to the size and

composition of their operating fleet, and (c) seek to obtain the most favorable terms for new

agreements for fleet aircraft equipment. The process has developed over three stages.

       6.      First, at the very outset of these chapter 11 cases, the Debtors sought approval to

promptly reject certain aircraft equipment that the Debtors determined was not necessary for their

continuing business. On July 3, 2020, the Debtors filed the Motion for Entry of an Order (I)
                                               -3-
20-11563-scc     Doc 954     Filed 03/09/21 Entered 03/09/21 22:17:08            Main Document
                                         Pg 7 of 13



Authorizing Debtors to Reject Certain Aircraft Leases, Nunc Pro Tunc and (II) Approving Lease

Rejection-Return Procedures [ECF No. 52] (the “First Rejection Motion”). Under the First

Rejection Motion, the Debtors sought to reject certain leases for nineteen (19) airframes and four

(4) engines listed on the schedules thereto (the “Rejected Leases”). The Court entered an order

approving the First Rejection Motion on July 23, 2020 [ECF No. 177]. The Court subsequently

entered a second rejection order for two additional engine leases on July 29, 2020 [ECF No. 210].

       7.      In the second stage, the Debtors negotiated interim stipulations with lessors of

aircraft equipment that the Debtors have continued to operate (the “Current Aircraft

Equipment”), in order to minimize administrative costs incurred during these Chapter 11 Cases.

On September 15, 2020, the Debtors filed their Motion for Approval of Stipulations and Orders

Between Debtors and Counterparties Concerning Certain Aircraft and Engines [ECF No. 373]

(the “Equipment Stipulation Motion”). Pursuant to that Motion, the Debtors sought approval of

stipulations between certain Debtors and certain counterparties concerning prepetition leases of

certain equipment, relating to ninety-six (96) different aircraft. The stipulations enabled the

Debtors to continue to utilize the Equipment (as defined in the Equipment Stipulation Motion) on

their operating routes and to maintain the Equipment when not being operated. Broadly speaking,

these interim stipulations provide, with limited variation, for payment of rent calculated based on

actual usage of the Equipment (called a “power by the hour” or “PBH” arrangement), rather than

a fixed monthly rental payment. The Court subsequently approved the stipulations [ECF Nos.

399-429, 475, 491, 502] (the “PBH Stipulations”).

       8.      The PBH Stipulations served only as interim measures in place while the Debtors

proceeded with the third stage of analyzing their longer-term fleet needs and seeking to obtain the

most favorable terms for their fleet’s aircraft equipment. To that end, the Debtors are engaged in
                                                  -4-
20-11563-scc        Doc 954        Filed 03/09/21 Entered 03/09/21 22:17:08                    Main Document
                                               Pg 8 of 13



extensive negotiations with counterparties on agreements for their Current Aircraft Equipment

with respect to the long-term restructuring of the terms of those current agreements.2

        9.       The Debtors have also solicited proposals from a number of other equipment lessors

and financiers seeking potential new leases and financing agreements to determine whether those

alternatives could provide more attractive terms than the terms in agreements governing the

Debtors’ Current Aircraft Equipment. The Debtors are pleased to announce that, after extensive

arms’-length negotiations, and consultation with the Debtors’ key stakeholders, the Debtors have

reached agreement on new leases with two separate Counterparties. Under the Letters of Intent,

BBAM or its nominee will lease three Boeing model 737-800 aircraft to the Debtors and Merx or

its nominee will lease three other Boeing model 737-800 to the Debtors. By this Motion, the

Debtors are seeking approval to enter into the transactions contemplated by the Letters of Intent.

                                            The Letters of Intent

        10.      The Letters of Intent set forth commercial terms that will be contained in lease

agreements between each of the Counterparties and the Debtors. By agreeing on the majority of

the core terms at the Letters of Intent stage, the Debtors have certainty in adding six Boeing model

737-800 aircraft to their fleet on terms that fit the Debtors’ short- and long-term needs. These

additional aircraft will improve the Debtors’ fleet structure. Partially redacted summaries of the

principal terms and conditions of the BBAM Letters of Intent and of the Merx Letter of Intent are

set forth in Exhibits B-1 and B-2 to this Motion, respectively.




2
  For reference, the form lease documentation that the Debtors have proposed to potential counterparties for new and
amended aircraft leases is publicly available on the Case Website (as defined herein) at
https://dm.epiq11.com/case/aeromexico/info.

                                                        -5-
20-11563-scc      Doc 954      Filed 03/09/21 Entered 03/09/21 22:17:08              Main Document
                                           Pg 9 of 13



       11.     As discussed below, because entry into the transactions contemplated by the Letters

of Intent represent a sound exercise of the Debtors’ business judgment, the Debtors respectfully

request that the Court authorize the Debtors to enter into the Letters of Intent and the transactions

contemplated thereby.

                                       Applicable Authority

       12.     The Debtors believe that the transactions contemplated by the Letters of Intent are

ordinary course transactions because the leasing of aircraft is commonplace in the airline industry,

and the Debtors have frequently engaged in aircraft lease transactions in the past that are similar

to the ones now proposed. Accordingly, the Debtors believe that they are authorized to enter into

the transactions contemplated by the Letters of Intent under section 363(c) of that Bankruptcy

Code that authorizes them to “enter into transactions, including the sale or lease of property of the

estate, in the ordinary course of business, without notice or a hearing . . . .” 11 U.S.C. § 363(c)(1).

Nevertheless, out of an abundance of caution, the Debtors seek authorization to enter into the New

Aircraft Leases to the extent that such authorization is required under section 363(b) of the

Bankruptcy Code.

       13.     Section 363(b)(1) of the Bankruptcy Code empowers the Court to allow the debtor

to “use, sell, or lease, other than in the ordinary course of business, property of the estate.”

Debtors’ decisions to use, sell or lease assets outside the ordinary course of business must be based

upon the sound business judgment of the debtor. See In re Chateaugay Corp., 973 F.2d 141, 143

(2d Cir. 1992) (holding that a judge determining a section 363(b) application must find from the

evidence presented before him a good business reason to grant such application); see also Comm.

of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983)

(same); In re Global Crossing Ltd., 295 B.R. 726, 743 (Bankr. S.D.N.Y. 2003); In re Ionosphere
                                              -6-
20-11563-scc      Doc 954     Filed 03/09/21 Entered 03/09/21 22:17:08             Main Document
                                          Pg 10 of 13



Clubs, Inc., 100 B.R. 670, 674 (Bankr. S.D.N.Y. 1989) (noting that the standard for determining a

section 363(b) motion is “good business reason”).

       14.     The business judgment rule is satisfied “when the following elements are present:

(1) a business decision, (2) disinterestedness, (3) due care, (4) good faith, and (5) according to

some courts and commentators, no abuse of discretion or waste of corporate assets.” Official

Comm. of Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R.

650, 656 (S.D.N.Y. 1992), appeal dismissed, 3 F.3d 49 (2d Cir. 1993) (internal quotations

omitted). In fact, “[w]here the debtor articulates a reasonable basis for its business decisions (as

distinct from a decision made arbitrarily or capriciously), courts will generally not entertain

objections to the debtor’s conduct.” Comm. of Asbestos-Related Litigants and/or Creditors v.

Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986).

Courts in this district have consistently and appropriately been loath to interfere with corporate

decisions absent a showing of bad faith, self-interest, or gross negligence and will uphold a board’s

decisions as long as they are attributable to any “rational business purpose.” In re Integrated Res.

Inc., 147 B.R. at 656.

       15.     Moreover, section 105(a) of the Bankruptcy Code empowers the Court to “issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” 11 U.S.C. § 105(a).

       16.     The Debtors respectfully submit that the requested relief represents a sound

exercise of their business judgment and is justified under sections 363(b) and section 105(a) of the

Bankruptcy Code. As described above, the Debtors are seeking to reset their fleet costs to a market

level and therefore desire to enter the proposed new agreements with BBAM and with Merx in

order to obtain the benefit of the most attractive costs and lease conditions that will create
                                             -7-
20-11563-scc      Doc 954     Filed 03/09/21 Entered 03/09/21 22:17:08             Main Document
                                          Pg 11 of 13



operational flexibility. In accordance with their fiduciary duties, the Debtors have evaluated and

negotiated the Letters of Intent in the context of the Debtors’ Current Aircraft Equipment

agreement negotiations and available alternatives, and now seek to enter into transactions

contemplated thereby because they represent economically sound transactions to achieve that goal

for the Debtors’ estates. Further, the New Aircraft Leases contemplated by the Letters of Intent

will provide the Debtors with six Boeing 737 aircraft. The Debtors have determined that the terms

of the Letters of Intent, including the payment schedules thereunder, represent the best available

transactions under the circumstances of these chapter 11 cases (and are superior to at least some

of the existing leases). Furthermore, the Debtors and their advisors negotiated the Letters of Intent

at arms’ length and in good faith, and in consultation with their key stakeholders and DIP lenders.

       17.     For the reasons set forth above, the Debtors believe that the relief requested in this

Motion (a) is in the best interest of their estates and economic stakeholders and (b) will further

serve to maximize value for the benefit of all creditors. Therefore, the Debtors respectfully request

that the Court permit the Debtors to enter into the Letters of Intent.

                              Waiver of Bankruptcy Rule 6004(h)

       18.     To implement the foregoing successfully, the Debtors respectfully request that the

Court enter an order providing that the Debtors have established cause to exclude the relief

requested herein from the fourteen (14) day stay period provided under Bankruptcy Rule 6004(h).

                                               Notice

       19.     Notice of this Motion will be provided to (a) the entities on the Master Service List

(as defined in the Case Management Order and available on the Debtors’ case website at

https://dm.epiq11.com/case/aeromexico/info) (the “Case Website”), (b) the U.S. Trustee, (c)

counsel to the Committee, (d) counsel to Apollo Management Holdings, L.P., (e) counsel to the
                                             -8-
20-11563-scc      Doc 954     Filed 03/09/21 Entered 03/09/21 22:17:08            Main Document
                                          Pg 12 of 13



ad hoc group of holders of unsecured notes issued by certain Debtors, (e) counsel to the

Counterparties; and (f) any person or entity with a particularized interest in the subject matter of

this Motion. The Debtors respectfully submit that no further or other notice is required.

                                        No Prior Request

       20.     No previous request for the relief sought herein has been made by the Debtors to

this or any other court.

       WHEREFORE, the Debtors respectfully request that the Court grant the relief requested

herein and such other and further relief as the Court deems just and proper.



                           [Remainder of page intentionally left blank]




                                                -9-
20-11563-scc   Doc 954   Filed 03/09/21 Entered 03/09/21 22:17:08     Main Document
                                     Pg 13 of 13




Dated:   New York, New York
         March 9, 2021




                                       DAVIS POLK & WARDWELL LLP

                                       By: /s/ Timothy Graulich


                                       450 Lexington Avenue
                                       New York, New York 10017
                                       Tel: (212) 450-4000
                                       Fax: (212) 607-7983
                                       Marshall S. Huebner
                                       Timothy Graulich
                                       Joshua Y. Sturm
                                       Thomas S. Green
                                       Counsel to the Debtors and Debtors in Possession




                                       -10-
